Title: From Thomas Jefferson to Francis Walker Gilmer, 4 December 1824
From: Jefferson, Thomas
To: Gilmer, Francis Walker


Dear Sir
Monticello
Dec. 4. 24.
 I recieved yesterday your favor of the 28th ult. and I this day write to mr Anderson, Comptroller, for instructions to the Collector to exempt the books of the Professors from duty; and I inclose to mr Thomson the Collector of New York the Comptroller’s letter to me promising to give him such instructions. this will prevent embarrasment should they arrive before the instructions get to hand.The gentlemen will be at some loss on their arrival at the University for immediate accomodations; for it would be as disagreeable as expensive to be in a tavern beyond  a day or two. I am endeavoring to get one of the housekeepers who has rented an Hotel to get into it immediately and be in readiness to diet them, until they can make their own preparations. the Pavilions are in readiness to recieve them; but you know that they are unfurnished, and that they cannot in the instant provide themselves in a place of so little resource as Charlottesville, even with what they  cannot do a day without, to wit, a bed, table, some chairs Etc.I will desire the Proctor to look out and see how they may be provided with such things without which they cannot avail themselves even of a room in their Pavilions to lodge in.I begin to hope from your last letter that you may be able to come on with, if not before them. very sincerely wishing this, I salute you affectionately.Th: Jefferson